UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 to FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. WIKILOAN INC. (Exact name of registrant as specified in Charter DELAWARE 000-51879 58-1921737 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1093 Broxton Avenue Suite 210 Los Angeles, CA 90024 (Address of Principal Executive Offices) (310) 443-9246 (Issuer Telephone number) 1177 George Bush Blvd. Suite 201 Delray Beach, FL 33483 (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of September 10, 2010:54,804,758 shares of Common Stock. EXPANATORY NOTE This Amendment to the annual report on Form 10-Q/A is being filed to amend our annual report on Form 10-Q quarter ended July 31, 2010, which was originally reported on September 13, 2010.We are filing this Form 10Q/A to amend and restate the interim Financial Statements. As previously reported on Form 8-K filed on October 22, 2010, WikiLoan, Inc. (the “Company”) concluded that the financial statements included in our Annual Report on Form 10-K for the years ended January 31, 2010 and 2009, and the Quarterly Reports for the periods ended April 30, 2010 and July 31, 2010, should be restated toadequately account for beneficial conversion features in certain convertible debt agreements, as required by GAAP. As the result of the accounting for the beneficial conversion features, we are restating our financial statements included in the Annual Report on Form 10-K for the year ended January 31, 2010, and the Quarterly Reports for the periods ended April 30, 2010 and July 31, 2010and associated disclosures. For the convenience of the reader, this Form 10-Q/A, sets forth the Original Form 10-Q in its entirety, as amended by this Form 10Q/A. In addition, Item 6 of Part II of this Form 10-Q/A has been amended to contain the currently-dated certifications from our Chief Executive Officer and Chief Financial Officer required under Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. These certifications are attached to this Form 10-Q/A as Exhibits31.1, 31.2, 32.1, and 32.2. This Form 10-Q/A does not reflect events occurring after the filing of the Original Form 10-Q, and does not modify or update the disclosures therein in any way other than as required to reflect the adjustments described above. WIKILOAN INC. FORM 10-Q July 31, 2010 INDEX PART I—FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Control and Procedures 14 PART II—OTHER INFORMATION Item 1 Legal Proceedings 15 Item 1A Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURE Item 1. Financial Information WikiLoan, Inc. (fka Swap-A-Debt, Inc.) Condensed Balance Sheets July 31, 2010 (Unaudited) and January 31, 2010 July 31, January 31, Assets 2010 (as restated) 2010 (as Restated) Current assets Cash and cash equivalents $ $ Total current assets Property and equipment Office equipment Computer equipment Total property and equipment Accumulated depreciation ) ) Property and equipment, net - - Other assets Domain names Software development costs Deferred payment processing costs - SDI distribution agreement - Total other assets Total assets $ $ Liabilities and Shareholders’ Deficit Liabilities Line of credit $ $ Accrued interest Derivative liabilities 227,588 203,826 Convertible notes payable, net of discounts 312,145 242,577 Total liabilities 660,233 596,331 Stockholders' equity (deficit) Preferred stock - par value $0.01; 10,000,000 shares authorized; none issued and outstanding - - Common stock; par value $0.001; 70,000,000 shares authorized; 54,804,758 and 51,575,000 shares issued and outstanding, respectively Additional paid-in capital 5,980,195 Accumulated deficit (6,367,940 ) (5,885,614 ) Total stockholders' deficit (332,940 ) (495,468 ) Total liabilities and stockholders' equity $ $ See accompanying notes to condensed financial statements 1 WikiLoan, Inc. (fka Swap-A-Debt, Inc.) Condensed Statements of Operations For the Three Months Ended July 31, 2010 and 2009 (Unaudited) Three Months Ended July 31, (As Restated) Revenues $ 28 $ - Operating expenses Selling, general and administrative expenses Research and development costs - - Total operating expenses Income (loss) from operations ) ) Other income (expense) Interest expense (82,614 ) (67,178 ) Gain (loss) on derivative liabilities (18,304 ) 70,192 Total other income (expense) (100,918 ) 3,014 Income (loss) before provision for income taxes (256,142 ) (67,337 ) Provision for income taxes - - Net income (loss) (256,142 ) (67,337 ) Unrealized gain (loss) on marketable securities - - Comprehensive income (loss) $ (256,142 ) $ (67,337 ) Basic and fully diluted earnings (loss) per common share: Earnings (loss) per common share $ (0.005 ) $ (0.001 ) Basic and fully diluted weighted average common shares outstanding See accompanying notes to condensed financial statements 2 WikiLoan, Inc. (fka Swap-A-Debt, Inc.) Condensed Statements of Operations For the Six Months Ended July 31, 2010 and 2009 (Unaudited) Six Months Ended July 31, (As Restated) Revenues $ $ - Operating expenses Selling, general and administrative expenses Research and development costs - - Total operating expenses Income (loss) from operations ) ) Other income (expense) Interest expense (149,667 ) (124,758 ) Gain (loss) on derivative liabilities (65,700 ) 43,094 Total other income (expense) (215,367 ) (81,664 ) Income (loss) before provision for income taxes (482,326 ) (221,642 ) Provision for income taxes - - Net income (loss) (482,326 ) (221,642 ) Unrealized gain on marketable securities - - Comprehensive income (loss) $ ) $ ) Basic and fully diluted earnings (loss) per common share: Earnings (loss) per common share $ (0.009 ) $ (0.004 ) Basic and fully diluted weighted average common shares outstanding See accompanying notes to condensed financial statements 3 WikiLoan, Inc. (fka Swap-A-Debt, Inc.) Condensed Statements of Cash Flows For the Six Months Ended July 31, 2010 and 2009 (Unaudited) Six Months Ended July 31, Cash Flows Provided From (Used By) Operating Activities Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided from (used by) operating activities: Depreciation and amortization Gain on sale of marketable securities - - (Gain) loss on derivative liabilities 65,700 (43,094 ) Amortization of discount on convertible debt 127,408 106,564 Increase (decrease) in accrued interest Increase (decrease) in accrued salaries - - Net cash provided from (used by) operating activities ) ) Cash Flows Provided From (Used By) Investing Activities Purchase of Domain Names - ) Net cash provided from (used by) investing activities - ) Cash Flows Provided From (Used By) Financing Activities Borrowings from line of credit, net - - Common stock issued for services - - Proceeds from issuance of convertible debt Net cash provided from (used by) financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure Interest paid during the period $ $ Noncash transactions: Conversion of convertible debt into common stock $ $ - Conversion of accrued interest into common stock $ $ - Common stock issued for SDI agreement $ $ - See accompanying notes to condensed financial statements 4 WikiLoan, Inc. Notes to Condensed Financial Statements July 31, 2010 1. Basis of Presentation The accompanying unaudited condensed financial statements of WikiLoan, Inc., formerly known as Swap-A-Debt, Inc. , ( referred to as the "Company") have been prepared in accordance with accounting principles generally accepted in the United States of America, pursuant to the rules and regulations of the Securities and Exchange Commission. These financial statements do not include all information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. It is recommended that these interim unaudited condensed consolidated financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended January 31, 2010. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six month periods ended July 31, 2010 is not necessarily indicative of the results which may be expected for any other interim periods or for the year ending January 31, 2011. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. 2. Restatement On October 20, 2010, the Company concluded that the financial statements included in our Annual Report on Form 10-K for the years ended January 31, 2010 and 2009, and the Quarterly Reports for the periods ended April 30, 2010 and July 31, 2010, should be restated toadequately account for beneficial conversion features in certain convertible debt agreements, as required by GAAP. The effect of the restatement on specific items in the balance sheet and income statement is as follows: July 31, 2010 As Previously As Reported Adjustments Restated Balance Sheet Convertible notes payable, net $ $ ) $ Derivative liabilities $ - $ $ Stockholders' Equity (Deficit) $ ) $ ) $ ) Quarter Ended July 31, 2010 Quarter Ended July 31, 2009 As Previously As As Previously As Income Statement Reported Adjustments Restated Reported Adjustments Restated Other income (expense) $ ) $ ) $ ) $ ) $ $ Net income (loss) $ ) $ ) $ ) $ ) $ $ ) Basic and fully diluted loss per share $ ) $ ) $ ) $ ) $ $ ) Six Months Ended July 31, 2010 Six Months Ended July 31, 2010 As Previously As As Previously As Income Statement Reported Adjustments Restated Reported Adjustments Restated Other income (expense) $ ) $ ) $ ) $ ) $ ) $ ) Net income (loss) $ ) $ ) $ ) $ ) $ ) $ ) Basic and fully diluted loss per share $ ) $ ) $ ) $ ) $ ) $ ) 5 WikiLoan, Inc. Notes to Condensed Financial Statements July 31, 2010 3. Going Concern Uncertainty The Company has had no significant revenue or significant assets since 2005.At July 31, 2010 and January 31, 2010, the Company had accumulated losses of $ 6,367,940 and $ 5,885,614 , respectively.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amount of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s continued existence is dependent upon its ability to generate sufficient cash flows from operations to support its daily operations as well as provide sufficient resources to retire existing liabilities and obligations on a timely basis. It is the intent of management and significant stockholders to provide sufficient working capital necessary to support and preserve the integrity of the corporate entity.However, no formal commitments or arrangements to advance or loan funds to the Company or repay any such advances or loans exist. 4. Convertible Notes Payable Convertible notes payable consist of the following at July 31, 2010 and January 31, 2010: July 31, 2010 Jan. 31, 2010 Convertible note payable to an individual dated August 29, 2008, interest at 12%, due on or before August 29, 2010, convertible into shares of common stock at a conversion price equal to the 10 day average closingprice multiplied by 0.80 $ - $ Convertible note payable to an individual dated March 23, 2010, interest at 12%, due on or before Sept. 23, 2010, convertible into shares of common stock at a conversion price equal to the 10 day average closingprice multiplied by 0.75 - Convertible note payable to an individual dated May 27, 2010, interest at 12%, due on or before Nov. 27,2010, convertible into shares of common stock at a conversion price equal to the 10 day average closingprice multiplied by 0.75 - Convertible note payable to an individual dated May 12, 2009, interest at 12%, due on or before May 12, 2010, convertible into shares of common stock at a conversion price equal to the 10 day average closingprice multiplied by 0.80 - Convertible note payable to an individual dated July, 28, 2009, interest at 12%, due on or before July 28, 2010, convertible into shares of common stock at a conversion price equal to the 10 day average closingprice multiplied by 0.80 - Convertible note payable to an individual dated Sept. 16, 2009, interest at 12%, due on or before Sept. 16, 2010, convertible into shares of common stock at a conversion price equal to the 10 day average closingprice multiplied by 0.75 Convertible note payable to an individual dated Sept. 28, 2009 interest at 12%, due on or before Sept. 28, 2010, convertible into shares of common stock at a conversion price equal to the 10 day average closingprice multiplied by 0.80 Convertible note payable to an individual dated Jan. 21, 2010, Interest at 12%, due on or before July 21, 2010, convertible Into shares of common stock at a conversion price equal to The 10 day average closingprice multiplied by 0.75 Total $ $ Less unamortized discount (62,855 ) (109,423 ) Total, net $ 312,145 $ 242,577 6 WikiLoan, Inc. Notes to Condensed Financial Statements July 31, 2010 As each of the convertible note agreements above contain options to convert the outstanding balance into shares of the Company’s common stock, we evaluated these agreement pursuant to ASC 815-15 and due to there being no minimum or fixed conversion price resulting in an indeterminate number of shares to be issued in the future, the Company determined an embedded derivative existed and ASC 815-15 applied. The Company has elected to value the derivative instruments separately at the fair value on the issuance date using the Black-Scholes valuation model and bifurcate the instrument.The derivative instruments were subsequently remeasured at July 31, 2010.The Company estimated the fair value of the derivative using the Black-Scholes valuation method with assumptions including: (1) term of 1year or less; (2) a computed volatility rate from 166% to 194 % (3) a discount rate of .33 to .44% and (4) zero dividends. The discount is being amortized over the life of the note using the effective interest method. At July 31, 2010, derivative liabilities and respective gains or losses on derivatives consisted of the following: Gain (loss) Derivative on Derivative Liability at 7/31/10 August 29, 2008 note $
